Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made as of this 20th day of March, 2008 by and among Chapeau, Inc., a Utah corporation (“Chapeau”), and TEFCO, LLC, a Virginia limited liability company (“Shareholder”). RECITALS A. Chapeau and Shareholder entered into that certain Turnkey Project Acquisition, Loan and Security Agreement dated as of an even date herewith (the “Acquisition Agreement”), pursuant to which Shareholder (i) received the Note, Option and Warrant and (ii) will receive Interest Shares. B Chapeau has agreed to grant to Shareholder the registration rights described in this Agreement with respect to the Registrable Securities, as defined below. C. Capitalized terms not otherwise defined herein shall have the meaning therefor, as set forth in the Acquisition Agreement. AGREEMENT NOW, THEREFORE, Chapeau and the Shareholders hereby covenant and agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the following respective meanings: “Additional Stock” shall have the meaning therefor, as set forth in Section 11(b) below. “Affiliate” shall have the meaning therefor, as set forth in the Exchange Act. “Anti-Dilution Event” shall mean any issuance of Additional Stock without consideration or for consideration per share less than the Purchase Price of any Registrable Securities then held by a Holder. “Commission” shall mean the United States Securities and Exchange Commission, or any other federal agency at the time administering the Securities Act. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. “Holder” shall mean the Shareholder and any Affiliate thereof, including without limitation, any member of Shareholder. “Purchase Price” shall collectively mean the Exercise Price of the shares of Common Stock underlying each of the Option and the Warrant. “Register,” “registered” and “registration” each shall refer to a registration effected by preparing and filing a registration statement or statements or similar documents in compliance with the Securities Act and the declaration or ordering of effectiveness of such registration statement or document by the Commission. “Registrable Securities” shall mean (i) the shares of Common Stock issuable (A) pursuant to the Option and the Warrant, (B) in connection with the payment of interest due under the Note and (C) in payment of the Facilities Fee,(ii) any and all Interest Shares issuable pursuant to the terms of the Acquisition Agreement, (iii) any shares of Common Stock held by any Holder, (iv) any additional shares of Common Stock issued or issuable pursuant to any Anti-Dilution Event and (v) any security of Chapeau exchangeable, convertible or exercisable into shares Common Stock issued as a dividend or other distribution with respect to, in exchange for or in replacement of such shares of Common Stock, including upon any stock split, merger or similar transaction. “Requisite Period” shall mean the period commencing on the effective date of the registration statement and ending on the earlier of (i) the date on which the sale of all Registrable Securities covered thereby is completed and (ii) two (2) years after such effective date. “Rule 144” shall mean Rule 144 under the Securities Act, or any similar or successor rules or regulations hereafter adopted by the Commission. “Rule 145” shall mean Rule 145 under the Securities Act, or any similar or successor rules or regulations hereafter adopted by the Commission. “Securities Act” shall mean the Securities Act of 1933, as amended, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the applicable time. “Target Effective Date” shall mean the date 180 days after the (i) Anticipated Filing Date and (ii) date that the registration statement is actually filed with the Commission. 2.Registration.Chapeau shall prepare and file a registration statement with the Commission with respect to all Registrable Securities then held by Shareholder as soon as possible but no later than one (1) year from the Closing Date (the “Anticipated Filing Date”). Chapeau shall use its best efforts to have the registration statement declared effective on or before the Target Effective Date and shall keep such registration statement effective for the Requisite Period. 3. Piggyback Registration. (a)If Chapeau at any time from the date of this Agreement through the fifth anniversary of the Closing Date, proposes to register any of its securities under the Securities Act for sale to the public, whether for its own account or for the account of other security holders or both (except with respect to registration statements on Forms S-4, S-8 and any successor forms thereto as well as registrations that do not permit secondary resales, a registration relating to the offer and sale of debt securities, a registration relating to an employee benefit plan, a registration relating to a corporation reorganization or other Rule 145 transaction), each such time it will give written notice to such effect to all holders of outstanding Registrable Securities at least thirty (30) days prior to such filing.Upon the written request of any such holder received by Chapeau within twenty (20) days after the provision of any such notice by Chapeau to register any of its Registrable Securities, Chapeau will cause the Registrable Securities as to which registration shall have been so requested to be included in the securities to be covered by the registration statement proposed to be filed by Chapeau, or to the extent required to permit the sale or other disposition by the holder of such Registrable Securities so registered (a "Piggyback Registration"). C-2 (b)If the registration of which Chapeau gives notice is for a registered public offering involving a firm commitment underwriting, Chapeau shall so advise the holders of Registrable Securities as a part of the written notice given pursuant to Section3(a).In such event, the right of any such holder to registration pursuant to this Section3 shall be conditioned upon such holder’s participation in such underwriting and the inclusion of Registrable Securities in the underwriting shall be limited to the extent provided herein.All holders proposing to distribute their securities through such underwriting shall (together with Chapeau and the other holders distributing their securities through such underwriting) enter into an underwriting agreement in customary form with the managing underwriter selected for such underwriting by Chapeau. (c)If the underwriters advise Chapeau in writing that marketing factors require a limitation of the number of shares to be underwritten, the underwriters may excludesome or all of the Registrable Securities from such registration statement in accordance with the following allocation: First, to Chapeau for securities to be sold for its own account; second each Holder shall have the right to include in such registration statement such number (but only such number) of shares as shall bear the same relationship to the total number of shares which the managing underwriter or underwriters will permit to be included in such registration statement by any shareholder of Chapeau as the number of shares owned by such Holder bears to the total number of shares owned by all shareholders of Chapeau. 4.Registration Procedures.In connection with the registration of any Registrable Securities under the Securities Act, Chapeau will, as expeditiously as possible: (a)prepare and file with the Commission a registration statement with respect to such securities and use its best efforts to cause such registration statement to become effective not later than the Target Effective Date and to remain effective for the Requisite Period; (b)prepare and file with the Commission such amendments and supplements to such registration statement and the prospectus used in connection therewith as may be necessary to keep such registration statement effective for the Requisite Period and comply with the provisions of the Securities Act with respect to the disposition of all Registrable Securities covered by such registration statement in accordance with the intended method of disposition set forth in such registration statement for such period; (c)furnish to each Holder and to each underwriter such number of copies of the registration statement and the prospectus included therein (including each preliminary prospectus) as such persons reasonably may request in order to facilitate the intended disposition of the Registrable Securities covered by such registration statement; C-3 (d)use its best efforts (i) to register or qualify the Registrable Securities covered by such registration statement under the securities or “blue sky” laws of such jurisdictions as the Holders or, in the case of an underwritten public offering, the managing underwriter, reasonably shall request, (ii) to prepare and file in those jurisdictions such amendments (including post-effective amendments) and supplements, and take such other actions, as may be necessary to maintain such registration and qualification in effect at all times for the period of distribution contemplated thereby and (iii) to take such further action as may be necessary or advisable to enable the disposition of the Registrable Securities in such jurisdictions, provided, that Chapeau shall not for any such purpose be required to qualify generally to transact business as a foreign corporation in any jurisdiction where it is not so qualified or to consent to general service of process in any such jurisdiction; (e)use its best efforts to list the Registrable Securities covered by such registration statement with any securities exchange on which the Common Stock of Chapeau is then listed; (f)immediately notify each Holder and each underwriter under such registration statement, at any time when a prospectus relating thereto is required to be delivered under the Securities Act, of the happening of any event of which Chapeau has knowledge as a result of which the prospectus contained in such registration statement, as then in effect, includes any untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading in light of the circumstances then existing and promptly amend or supplement such registration statement to correct any such untrue statement or omission; (g)notify each Holder of the issuance by the Commission of any stop order suspending the effectiveness of the registration statement or the initiation of any proceedings for that purpose and make every reasonable effort to prevent the issuance of any stop order and, if any stop order is issued, to obtain the lifting thereof at the earliest possible time; (h)if the offering is an underwritten offering, enter into a written agreement with the managing underwriter selected in the manner herein provided in such form and containing such provisions as are usual and customary in the securities business for such an arrangement between such underwriter and companies of Chapeau' size and investment stature, including, without limitation, customary indemnification and contribution provisions; (i)if the offering is an underwritten offering, at the request of any Holder, use its best efforts to furnish to such Holder on the date that Registrable Securities are delivered to the underwriters for sale pursuant to such registration: (i) a copy of an opinion dated such date of counsel representing Chapeau for the purposes of such registration, addressed to the underwriters, stating that such registration statement has become effective under the Securities Act and that (A) to the best knowledge of such counsel, no stop order suspending the effectiveness thereof has been issued and no proceedings for that purpose have been instituted or are pending or contemplated under the Securities Act, (B) the registration statement, the related prospectus and each amendment or supplement thereof comply as to form in all material respects with the requirements of the Securities Act (except that such counsel need not express any opinion as to financial statements or other financial or statistical information contained therein) and (C) to such other effects as reasonably may be requested by counsel for the underwriters; and (ii) a copy of a letter dated such date from the independent public accountants retained by Chapeau, addressed to the underwriters, stating that they are independent public accountants within the meaning of the Securities Act and that, in the opinion of such accountants, the financial statements of Chapeau included in the registration statement or the prospectus, or any amendment or supplement thereof, comply as to form in all material respects with the applicable accounting requirements of the Securities Act, and such letter shall additionally cover such other financial matters (including information as to the period ending no more than five business days prior to the date of such letter) with respect to such registration as such underwriters reasonably may request; C-4 (j)take all actions reasonably necessary to facilitate the timely preparation and delivery of certificates (not bearing any legend restricting the sale or transfer of such securities) representing the Registrable Securities to be sold pursuant to the registration statement and to enable such certificates to be in such denominations and registered in such names as any Holder or underwriter may reasonably request; and (k)take all other reasonable actions necessary to expedite and facilitate the registration of the Registrable Securities pursuant to the registration statement. In connection with each registration hereunder, the Holders of Registrable Securities will furnish to Chapeau in writing such information with respect to themselves and the proposed distribution by them as reasonably shall be necessary in order to assure compliance with federal and applicable state securities laws. 5.Liquidated Damages.
